     Case 8:18-cr-00234-MSS-SPF Document 358 Filed 07/30/19 Page 1 of 3 PageID 1534




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

                                          CLERK’S MINUTES

CASE NO.: 8:18-cr-234-T-35SPF                           DATE: July 30, 2019
HONORABLE MARY S. SCRIVEN                               INTERPRETER: N/A
                                                        LANGUAGE:
UNITED STATES OF AMERICA                                GOVERNMENT’S COUNSEL:
                                                        AUSAs Carlton C. Gammons & Natalie H. Adams
v.                                                      with ATF Special Agent Austin B. Childress

CHRISTOPHER BRIAN COSIMANO (1) and                      DEFENDANT’S COUNSEL:
MICHAEL DOMINICK MENCHER (2)                            J. Jervis Wise, CJA (1)
                                                        Anne F. Borghetti, CJA (2)
COURT REPORTER: David Collier                           COURTROOM: 7A
TIME:                                                   TIME: 5 Hours, 56 Minutes
9:04 A.M.- 10:18 A.M.; 10:31 A.M. - 11:48 A.M.;
1:05 P.M. – 2:42 P.M.; 3:02 P.M. - 4:50 P.M.
DEPUTY CLERK: Charmaine A. Black

PROCEEDINGS: JURY SELECTION COMPLETED & TRIAL COMMENCED (DAY 2)

9:04       Court in session.
           The Court informs the parties that Juror #37 had a death in the family.
           Juror #37 is excused for cause without objection.
           Several jurors are late.

9:29       The afternoon jurors are present in the courtroom for continued voir dire.
           The jurors are questioned individually.
10:09      Jurors exit the courtroom.
           The following jurors were previously excused: Juror numbers 8, 11,12, 23, 24, 25, 26, 27, 29,
           30, 36, 37, 40, 41, 42, 47, 48, 52, 55, 64, 65, 66, 70, 74, 76, 80, 85, 88, 91, 93, 94, 95, 96, 97,
           98 and 99.
                                            10:18 Comfort Break
10:31      Proceedings resume.
           Defendant Cosimano has been ill due to something he ate yesterday, but states that he is able to
           go forward with the trial.
           The Court will allow the Government 12 peremptory challenges and the defense will have 18
           peremptory challenges.
           Peremptory challenges are made.
           The following jurors are selected: 1, 2, 3, 4, 7, 10, 13, 14, 17, 19, 21, 28, 31, 32, 33 and 38.
11:05      Jurors reenter the courtroom.
  Case 8:18-cr-00234-MSS-SPF Document 358 Filed 07/30/19 Page 2 of 3 PageID 1535




        The selected jurors are seated.
        Unselected jurors are excused.
11:16   The jury panel is sworn.
        The Court administers preliminary instructions.
11:35   Jurors exit the courtroom.

        The Court is informed that Defendant Mencher’s parents found their way to the jury assembly
        room and ate lunch with the venire panel.
        Joan Mencher and Harry Mencher are brought into the courtroom, sworn and questioned by the
        Court.
        The Court then inquires of the jurors whether any of them had a conversation with anyone while
        in the jury assembly room.

        Note: The Court has authorized the Jury Clerk to order lunch for the jurors.
        The selected jurors are excused for lunch.

        Ms. Borghetti’s paralegal is allowed to sit at the rear counsel’s table.

                                          11:48 Lunch Break
1:05    Proceedings resume.
1:07    Jurors are recalled.

        Opening Statements
1:08    Opening Statements are made by AUSA Adams.
1:29    Opening Statements are made by Mr. Wise.
1:39    Opening Statements are made by Ms. Borghetti.

        Government’s Case-in-Chief
1:45    Government’s witness, Defendant Allan Guinto, is called to the stand, sworn and testifies.
        Direct examination by AUSA Gammons.
        The witness identifies Defendant Mencher.
        The following Government’s Exhibits were entered into evidence: Exhibits 404, 1, 2, 3, 4, 5, 6,
        7, 8, 9, 10, 12, 13, 15, 310-1, 310-2, 310-3, 310-4, 310-5, 310-6, 310-7, 310-8 and 310-9.
        Jurors exit the courtroom.
                                          2:42 Comfort Break
3:02    Proceedings resume.
        Jurors are recalled.
        Direct examination of Defendant Allan Guinto resumes.
        The following Government’s Exhibits were entered into evidence: Exhibits 601, 402-1,402-2
        and 409.
                                             3:37 Sidebar

        The following Government’s Exhibits were entered into evidence: Exhibits 223-1, 223-2, 223-
        3, 223-4 and 223-5.

4:03    Cross examination of Defendant Allan Guinto by Mr. Wise.

                                                   2
  Case 8:18-cr-00234-MSS-SPF Document 358 Filed 07/30/19 Page 3 of 3 PageID 1536




4:34    The jurors are excused for the evening.
        The Court instructs the jurors not to discuss the case, then excuses them for the day and instructs
        them to return tomorrow, Wednesday, July 31, 2019, at 9:00 A.M.
        Jurors exit the courtroom.
        The witness is excused for the evening and instructed not to discuss his testimony with anyone.

4:36    Discussions are held outside the presence of the jurors regarding Ms. Borghetti’s potential cross
        examination of the witness Guinto about issues having to do with an arson.
        The Court also discusses the Government’s witness lineup for tomorrow.
4:50    Court in recess until tomorrow, July 31, 2019, at 9:00 A.M.




                                                   3
